DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki JP2013155990 published 15 Aug. 2013 as translated by EPO (hereafter Kazuaki) and further in view of Bracich US 3,733,062 (hereafter Bracich).

Regarding claim 1, Kazuaki teaches a humidifier (Fig 1, ¶1) comprising:
a body (41);
a water tub (22) provided inside of the body to store water (23);
a humidifying element (10) rotatably supported at an axis of rotation of the humidifying element (¶7) by a support frame (19) coupled to the body, the humidifying element provided inside of the body and configured to perform humidification by absorbing the water from the water tub (¶18); and
a lifting device (21) configured to push the humidifying element from the support frame to raise the humidifying element above a surface (23a) of the water stored in the water tub in a state in which the humidifying element is not used, the lifting 
wherein the humidifying element is disposed such that an outer circumference thereof is adjacent to a bottom of the water tub to absorb the water in the bottom of the water tub (as shown in Figs 1-3).
Kazuaki does not teach a first cover and a second cover provided in a front side and a rear side of the humidifying element, respectively, the first cover and second cover configured to support the humidifying element, wherein the first cover and the second cover are formed in a disk shape having a radius less than a radius of the humidifying element.
Bracich teaches a humidifier comprising a first cover (64 to the left in Fig 5) and a second cover (64 to the right in Fig 5) provided in a front side (left side in Fig 5) and a rear side (right side in Fig 5) of the humidifying element (70), respectively, the first cover and second cover configured to support the humidifying element, wherein the first cover and the second cover are formed in a disk shape having a radius less than a radius of the humidifying element (as shown in Figs 1-5) in order to allow parallel spacing of multiple elements (col 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifying element of Kazuaki (10) by incorporating the first and second covers of Bracich (54) in order to allow parallel spacing of multiple elements (col 3).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki JP2013155990 published 15 Aug. 2013 as translated by EPO (hereafter Kazuaki) in view of Bracich US 3,733,062 (hereafter Bracich) as applied to claim 1 above and further in view of Seok et al. KR20160098648 published 19 Aug. 2016 and filed 10 Feb. 2015 as translated by EPO (hereafter Seok).

Regarding claim 2, Kazuaki in view of Bracich teaches all the limitations of claim 1. 
Kazuaki does not teach wherein the humidifying element is disposed such that the outer circumference thereof is in contact with the bottom of the water tub.
Seok teaches a humidifier (Fig 1) comprising a rotating humidifying element (160) and a lifting device (200). Seok further teaches where the humidifier is movable to a predetermined immersion depth (page 4-6), where the depth affects humidification (page 1).
MPEP §2144.05 II states that where the prior art recognizes a variable as effecting a result, a prima facie case of obviousness exist to optimize the variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the depth of the Kazuaki humidifying element (10), such as to a depth wherein the humidifying element is disposed such that the outer circumference thereof is in contact with the bottom of the water tub, in order to affect humidification (Seok page 1) and as a matter of obvious optimization (MPEP §2144.05 II).


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki JP2013155990 published 15 Aug. 2013 as translated by EPO (hereafter Kazuaki) in view of Bracich US 3,733,062 (hereafter Bracich) as applied to claim 1 above and further in view of Huang US 2010/0133707 A1 (hereafter Huang).

Regarding claims 3-4, Kazuaki in view of Bracich teaches all the limitations of claim 1. 
Kazuaki does not teach:
a water tank configured to supply water to the water tub; and
a blocking device configured to block a water outlet of the water tank to prevent water from being supplied to the water tub;
wherein the blocking device is disposed in the water tank or the water tub.
Huang teaches a humidifier comprising:
a water tank (tank above valve 222) configured to supply water to the water tub (tub below valve 222); and
a blocking device (valve of 222) configured to block a water outlet of the water tank to prevent water from being supplied to the water tub;
wherein the blocking device is disposed in the water tank or the water tub (as shown in Fig 3).
Huang teaches where the arrangement allows controlled flow of water (¶15-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water tub of Kazuaki (22) by incorporating the water tank and blocking device of Huang in order to control the flow of water (¶15-22).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki JP2013155990 published 15 Aug. 2013 as translated by EPO (hereafter Kazuaki) in view of Bracich US 3,733,062 (hereafter Bracich) as applied to claim 1 above and further in view of Jackson US 4,089,915 (hereafter Jackson). 

Regarding claim 5, Kazuaki in view of Bracich teaches all the limitations of claim 1. 
Kazuaki does not teach wherein the water tub comprises:
a partition configured to divide into a water supply space to which water is supplied from the water tank, and a water storage space configured to supply water to the humidifying element, and the partition provided with an opening configured to allow water to flow from the water supply space into the water storage space; and
a blocking device configured to close the opening of the partition.
Jackson teaches a humidifier comprising a water tub (Fig 1) comprising:
a partition (wall spanned by opening/valve 54) configured to divide into a water supply space (27) to which water is supplied from the water tank (tank of 24), and a water storage space (18) configured to supply water to the humidifying element (10), and provided with an opening (opening of valve of 54) configured to allow water to flow from the water supply space into the water storage space; and
a blocking device (valve of 54) configured to close the opening of the partition.
Jackson teaches where the arrangement allows the water to be sterilized (col 2 line 29 – col 3 line 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water tub of Kazuaki (22) by incorporating the partition and blocking device of Jackson in order to allow water to be sterilized (col 2 line 29 – col 3 line 14).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki JP2013155990 published 15 Aug. 2013 as translated by EPO (hereafter Kazuaki) in view of Bracich US 3,733,062 (hereafter Bracich) as applied to claim 1 above and further in view of “Expansion plastic rivet” Jetpress published 21 Apr. 2016 accessed at <https://web.archive.org/web/20160421141843/http://www.jetpress.com/Products.aspx/ooyafqhv16/ExpansionPlasticRivet/> (hereafter Jetpress).

Regarding claim 8, Kazuaki in view of Bracich teaches all the limitations of claim 7. Bracich further teaches where the first and second covers are fastened together to maintain proper spacing (col 3) and where the humidifying element (70/62) is between the covers (as shown in Fig 5). 
Kazuaki does not teach where the first cover comprises an elastic hook protruding toward the second cover to be coupled to the second cover, the second cover comprises an insertion portion to which the elastic hook is coupled, and the humidifying element comprises a through hole through which the elastic hook and the insertion portion are passed.
Jetpress teaches where a first cover (top component shown in Figs) comprises an elastic hook (plastic rivet) protruding toward the second cover (bottom component shown in Figs) to be coupled to the second cover, the second cover comprises an insertion portion (hole in bottom component) to which the elastic hook is coupled in order to fasten the two components. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second cover fastening system of Bracich (col 3) by incorporating the hook/insertion portion of Jetpress in order to fasten the two components.
Because the humidifying element is between the covers, the combination would result in where the humidifying element comprises a through hole through which the elastic hook and the insertion portion are passed.


Response to Arguments
The following is a response to Applicant’s arguments filed 29 Sep. 2021:

Applicant argues that the claim 1 amendments overcomes the claim 1 102 rejection.
Examiner agrees and the rejection is withdrawn.

Applicant argues that the claim 1 amendments are patentable because Bracich does not teach the cover.
Examiner disagrees and claim 1 is rejected in view of Kazuaki and Bracich as detailed above.
Examiner agrees with Applicant that “The spacers 64 are small relative to the disks 62”, and thus Examiner and Applicant are in agreement that the radius of the covers 64 is less than the radius of elements 70.
Examiner disagrees that the feature 64 of Bracich do not teach the claimed covers. Examiner agrees with Applicant that “the disks 62 could be interpreted as covering the moisture absorption pads 70”. However, Examiner disagrees that “each disk 62 is provided only at one side of a pad 70 rather than a front side and a rear side 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second cover)][AltContent: textbox (First cover)][AltContent: arrow][AltContent: textbox (Humidifying element)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/STEPHEN HOBSON/Examiner, Art Unit 1776